Citation Nr: 0930009	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-12 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1943 to 
November 1945.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two March 2007 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which, inter alia, found that no new and material 
evidence had been received to reopen a previously denied 
claim for service connection for a back disorder.  

As support of his claim, the Veteran, his wife, and his son 
provided testimony before the undersigned Veterans Law Judge 
at a hearing at the RO (Travel Board hearing) in June 2009.  
The transcript of the hearing has been associated with the 
claims file and has been reviewed.

In a November 2008 rating decision, the RO increased the 
disability evaluation for bilateral hearing loss to 40 
percent, continued the 10 percent disability rating for 
tinnitus, and denied the Veteran's claim for entitlement to 
individual unemployability.  However, he has not perfected an 
appeal of these issues by filing a notice of disagreement 
(NOD) and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2008).  Therefore, these issues are not before the 
Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a January 2003 rating decision, confirmed in an August 
2003 rating decision, the RO denied a claim for service 
connection for a back disorder because there was no evidence 
that a back disorder was incurred in service or that any back 
disorder is related to service.  The Board confirmed this 
rating decision in a June 2005 decision, and the Veteran did 
not appeal the Board decision.  

2.  The additional evidence received since the June 2005 
Board decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. §§ 20.302, 20.1100 (2008). 

2.  New and material evidence has not been received since the 
June 2005 Board decision to reopen the claim for service 
connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in April 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

Additionally, the April 2006 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued the April 2006 VCAA notice 
letter prior to the January 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

However, with regard to new and material evidence, the April 
2006 VCAA notice letter is not compliant with the decision by 
the United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it 
failed to explain sufficiently the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  In this regard, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Supreme Court) has recently reversed that decision, 
finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), 
which provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  In essence, the Supreme Court held that, except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
the burden of proving harmful error must rest with the party 
raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).
 
In any case, prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this respect, the Veteran and his representative have 
provided multiple statements throughout the course of the 
appeal, including statements from the Veteran, family 
members, former employees, former employers, former and 
current treating physicians, asserting the existence of a 
nexus between his current back disorder and his alleged in-
service back injury.  See, e.g., statement from Dr. P.W., 
dated in November 2006; statement from Dr. S.S., dated in 
January 2007; statement from the Veteran dated in June 2008; 
and Travel Board hearing transcript dated in June 2009.  
Therefore, any content defect was cured by the actual 
knowledge of the Veteran as to the criteria required to 
reopen his previously denied claim for service connection.  
The Veteran also provided testimony regarding the 
relationship between his alleged in-service back injury and 
his back disorder in a June 2009 Travel Board hearing.  
Moreover, the RO readjudicated the issue by way of a 
statement of the case (SOC) in April 2008 and a supplemental 
SOC (SSOC) in December 2008.  In short, the content error 
here does not affect the essential fairness of adjudication 
of this case, and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  
Further, the Veteran and his representative have submitted 
numerous statements, including from family members, friends, 
former employees, former employers, and private treating 
physicians, in support of his claim.  The Veteran also was 
afforded an opportunity to provide testimony before a 
Veterans Law Judge in support of his claim.  Thus, there is 
no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

The RO previously denied service connection for a back 
disorder in a January 2003 rating decision.  This denial was 
confirmed in an August 2003 rating decision and affirmed by a 
June 2005 Board decision.  The Veteran did not appeal that 
decision; thus, the June 2005 Board decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of 
the RO's actions, the Board must initially determine on its 
own whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In February 2006, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a back 
disorder.  Because the Veteran's claim to reopen service 
connection was filed after August 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for a back disorder in 
the aforementioned June 2005 decision because evidence at the 
time did not show that a back disorder was incurred in 
service or that any back disorder is related to service.  

Evidence of record at the time of the June 2005 Board 
decision consisted of the Veteran's original claim 
application; his STRs; a VA examination report dated in 
September 2002; private treatment records from Kiowa District 
Hospital dated from August 1999 to February 2002; private 
treatment records from Dr. L.L.D., dated from September 1991 
to June 1998; private treatment records from Kansas 
Orthopedic Center dated from January 2001 to February 2001; 
private treatment records from Wesley Medical Center dated in 
January 2001; medical insurance claims for treatment at 
Kansas Orthopedic Center dated in November 2001; medical 
bills for treatment from Via Christi Regional Medical Center, 
Kiowa District Hospital, and Wesley Medical Center, dated 
from November 2001 to December 2001; a videoconference 
hearing transcript dated in November 2004; an informal 
conference report dated in October 2003; a statement from a 
fellow service member dated in October 2001; a statement from 
Dr. D.M., dated in September 2002; a statement from Dr. J.K., 
dated in March 2003; statements from the Veteran dated in 
August 2003 and December 2003; five statements from former 
employees dated in December 2003; a statement from the 
Veteran's brother-in-law dated in December 2003; statements 
from a friend and an acquaintance, dated in December 2003 and 
February 2004, respectively; and a statement from a former 
employee's spouse dated in February 2004.

The additional evidence received since the June 2005 Board 
decision consists of the Veteran's SPRs; VA treatment records 
dated from June 2005 to February 2008; private treatment 
records from Drs. S.H., J.H., P.W., S.T., R.C., and A.P.; 
private treatment records from Cardiovascular Consultants; a 
list of prescriptions for the Veteran from January 2005 
through December 2005; a Travel Board hearing transcript 
dated in June 2009; and statements from the Veteran, his 
spouse, his son, former employers, a company to which the 
Veteran submitted a job inquiry, Drs. S.S., P.W., A.P., and 
R.C., and his representative.    

Upon a review of the additional evidence received since the 
June 2005 Board decision, the Board initially finds that the 
Veteran's SPRs; VA treatment records dated from June 2005 and 
February 2008; the list of prescriptions for the Veteran; 
private treatment records from Drs. S.H., J.H., S.T., R.C., 
and from Cardiovascular Consultants; and an April 2008 
statement from Dr. R.C., are irrelevant to the claim at issue 
as they do not pertain to treatment for a back disorder.  
Rather, they relate to treatment for illnesses involving the 
Veteran's lungs, heart, and abdomen, and do not in any way 
relate to the Veteran's back disorder.  Therefore, these 
records cannot form the basis to reopen the claim.

The Board further finds that the Travel Board hearing 
transcript dated in June 2009 and the statements from the 
Veteran, his spouse, his son, former employers, a company to 
which the Veteran submitted a job inquiry, and his 
representative, including statements associated with the 
Veteran's NOD and substantive appeal, are cumulative of 
evidence that was previously of record.  The Board finds 
these statements merely repeat and summarize the Veteran's 
contentions that he sustained a back injury during service 
and that his current back disorder is related to his military 
service, and his assertions of current treatment for symptoms 
that have existed since service.  Cumulative or redundant 
evidence is not new and material.  38 C.F.R. § 3.156(a).      

In this regard, as laypersons without ostensible medical 
expertise, the Veteran, his family members, his former 
employers, and his representative are not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, these statements and opinions cannot 
provide a basis to reopen the Veteran's claim.

The Board also finds the statements and opinions from Drs. 
S.S., P.W., and A.P., to be cumulative of evidence that was 
previously of record.  These statements repeat the previously 
submitted opinions of private physicians of the Veteran's 
reported back injury during service and the link between his 
current back disorder and his military service.  In this 
regard, medical history provided by a Veteran and recorded or 
transcribed by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this case, there is 
no evidence that a review of the Veteran's pertinent STRs or 
other post-service records was conducted by the physicians 
prior to issuing their opinions.  See Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- 
and post-service medical history).  The Court also has held 
that the Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that 
history is unsupported by medical evidence.  See Boggs v. 
West, 11 Vet. App. 334, 340 (1998).  Thus, the Board finds 
these statements to be cumulative of previously submitted 
evidence, which is not new and material.  38 C.F.R. 
§ 3.156(a).      
.  
With respect to the private treatment records from Drs. P.W. 
and A.P., the Board finds that, although this evidence is 
"new" and not cumulative or redundant of the record at the 
time of the June 2005 Board decision, it is not "material" 
within the meaning of 38 C.F.R. § 156(a).  Specifically, 
these treatment records contain no indication that any 
current back disorder manifested in service or is related to 
service.  These records do not relate to an unestablished 
fact necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Particularly, the additional evidence 
does not show that the Veteran's current back disorder was 
incurred during, or aggravated by, service, or that it is 
related to any alleged back injury during service.  

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for a back disorder; the claim is not 
reopened.  38 U.S.C.A.  § 5108.  Moreover, inasmuch as the 
Veteran has not fulfilled this threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a back disorder is not reopened.  
The appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


